DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-22 and 25-28. Claims 1, 5, and 25-27 were amended and claims 23-24 were cancelled in the response filed 12/22/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
6-3zYzX6 wherein X is Cl. Claim 4 requires that in “the first crystal phase, the arrangement of halogen X is that of Br in Li3ErBr6 having a crystal structure space group C2/m”. Therefore, claim 4 is drawn to an embodiment where X is Br, which is no longer part of the claims. Applicant has not described within the instant specification an embodiment where Li6-zYzCl6 has a crystal structure belong to space group C2/m. 
The specification further discloses that the embodiment having the crystal structure space group C2/m has a strong peaks within the ranges of diffraction angle 2-theta values of 25 to 28, 29 to 32, 41 to 46, 49 to 55, and 51 to 58 (see published paragraph [0032]). These ranges of diffraction angle 2-theta values do not correspond (i.e. are encompassed within) with the ranges of diffraction angle of claim 1 (15.3 to 16.3, 29.8 to 32, 38.5 to 41.7, 46.3 to 50.4 and 50.8 to 55.4)
In addition, the instant specification provides 9 examples of Li6-3zYzCl6 (see Examples A2 and C1-C8 in Tables 1 and 3). However, all of these examples have Li6-3zYzCl6 as having the crystal structure P-3m1 [LEC] or Pnma [LYC]; that is, there is no example of Li6-3zYzCl6 having a crystal structure of C2/m [LEB]. Instead, the specification only teaches the crystal structure C2/m [LEB] for Li6-3zYzBr6 (see Examples A1 and B1-B8 in Tables 1-2). Therefore, the instant specification further shows that the inventor(s) did not possess the claimed invention of claim 4.
Furthermore, the only examples the specification has with the space group C2/M (LEB) are drawn to Li6-3zYzBr6 (Examples A1 and B1-B8). However, none of these examples are also disclosed as having the fifth crystal phase, and none of these examples have peaks within the and the first crystal phase of claim 4.
Claims 5-8 are rejected for being dependent thereon.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 states “X represents Br”, but claim 1 (from which claim 18 depends) recites “X represents Cl”. Thus, claim 18 does not include all the limitations of claim 1 (namely, where X represents Cl).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 19-22 are rejected for being dependent thereon.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 9-17, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bohnsack et al.; “Ternare Halogenide vom Typ A3MX6 VI. Ternare Chloride der Selten-Erd-Elemente mit Lithium, Li3MCl6 (M=Tb-Lu, Y, Sc): Synthese, Kristallstrukturen und Ionenbewegung.” Zeitschrift Fur Anorganische und Allgemeine Chemie, vol. 623, 1 July 1997, pages 1067-1073. (see Examiner supplied machine translation).
Regarding claim 1, Bohnsack discloses Li3MCl6 (M=Tb-Lu, Y, Sc) (abstract). Bohnsack explicitly teaches two types of Li3YCl6 wherein one type has the crystal structure P3m1 (thus a crystal structure in Li3ErCl6 belonging to space group P-3m1), and the other has the crystal structure of Pnma (thus a crystal structure in Li3YbCl6 belonging to space group Pnma) (Table 1, p. 1068). The lattice constants for the P3m1 example are a=1120.2 pm, c=603.2 pm (Table 1), and the lattice constants for the Pnma example are a=1293.0 pm, b=1121.2 pm, and c=604.0 pm (Table 1). Bohnsack teaches these materials have excellent lithium-ion conductivity (Introduction/Einleitung, pp. 1067-1068), and is therefore an electrolyte. Therefore, because Bohnsack teaches Li3YCl6 (of either P3m1 or Pnma crystal structure), this composition anticipates the claimed composition of Li6-3zYz-X6 when z=1 and X is Cl.
With regards to the limitations of wherein “the solid electrolyte material includes at least one fifth crystal phase, and the fifth crystal phase shows, in structural analysis of the fifth crystal phase through X-ray diffractometry by a θ-2θ method using Cu-Kα rays having wavelengths of 1.5405 angstrom and 1.5444 angstrom as the X-ray, peaks within ranges of diffraction angle 2θ values of 15.3° to 16.3°, 29.8° to 32°, 38.5° to 41.7°, 46.3° to 50.4°, and 50.8° to 55.4°; and wherein: FWHM5 denoting a full width at half maximum of the X-ray diffraction peak observed within the range of 29.8° to 32° in the X-ray diffractometry using Cu-Kα rays, and 2θc5 denoting a diffraction angle at the center of the X-ray diffraction peak satisfy: FWHM5/2θc5 ≥ 0.015”, while Bohnsack teaches that X is Cl (abstract) and two different crystal structures for Li3YCl6 [P3m1 and Pnma] (Table 1), Bohnsack does not explicitly disclose these claimed properties.
However, consider the following: Bohnsack teaches examples of Li3YCl6 with either P3m1 or Pnma crystal structure (Table 1). Bohnsack discloses Li3YCl6 with the P3m1 crystal structures with lattice constants of a=1120.2 pm, [b=1120.2 pm because in P3m1 structures b=a,] c=603.2 pm, and discloses Li3YCl6 with the Pnma crystal structures with lattice constants of a=1293.0 pm, b=1121.2 pm, and c=604.0 pm (Table 1). While Bohnsack does not explicitly disclose the lattice angles for P3m1 and Pnma structures, P3m1 is a trigonal structure (alpha=90, beta=90, gamma=120) and Pnma is an orthorhombic structure (alpha=90, beta=90, gamma=120).
Thus, the Li3YCl6 with the P3m1 crystal structure with lattice constants of a=1120.2 pm [11.202 angstroms], c=603.2 pm [6.032 angstroms] are within the ranges disclosed in the specification (where a=10.97 to 11.5 angstroms, b=a, c=5.9 to 6.2 angstroms [0058]), and is made from a ratio of 3:1 of LiCl and MCl3 (experimental, vs. published paragraph [0240]).
Further, the Li3YCl6 with the Pnma crystal structure with lattice constants of a=1293.0 pm [12.930 angstroms], b=1121.2 pm [11.212 angstroms], and c=604.0 pm [6.04 angstroms] [0131]), and is made from a ratio of 3:1 of LiCl and MCl3 (experimental, vs. published paragraph [0240]).
Below is a comparison between the two types of Li3YCl6 of Bohnsack and the fifth, second, and third crystal structure disclosed in the instant specification.

Instant Specification



Fifth crystal
Second Crystal
Third Crystal
Bohnsack Examples
Lattice
X=Cl
 
LEC
P-3m1
LYC
Pnma
P3m1
Pnma
constants
angstroms
angstroms
angstroms
 
 
a
not
 
10.97
11.5
12.8
13.5
11.202
12.93
b
disclosed
 
a
 
11.1
12
11.202
11.212
c
 
 
5.9
6.2
5.9
6.1
6.032
6.04
alpha
not
 
90
 
90
 
90
90
beta
disclosed
 
90
 
90
 
90
90
gamma
 
 
120
 
90
 
120
90
peaks
15.3
16.3
 
 
 
 
 
 
 
29.8
32
29.8
32
29.8
32
 
 
 
38.5
41.7
38.5
41.7
38.5
41.7
 
 
 
46.3
50.4
46.3
50.4
46.3
50.4
 
 
 
50.8
55.4
50.8
55.4
50.8
55.4
 
 
* Italics in Bohnsack indicate not explicitly disclosed, but because of structure must be true

As illustrated by the Table, the P3m1 example of Bohnsack is entirely within the disclosed lattice constant range of the second crystal structure while the Pnma example of Bohnsack is entirely within the disclosed latticed constant range of the third crystal structure. As further illustrated, the second crystal structure and the third crystal structure share the same strong peak range (29.8-32, 38.5-41.7, 46.3-50.4, 50.8-55.4 degrees), which is also shared with the fifth crystal range. Because the examples of Bohnsack are entirely within the disclosed lattice constant ranges for the specific P-3m1 and Pnma crystal structures, Bohnsack tends to show inherency of both materials sharing the same claimed peaks within ranges of diffraction angle 2θ values of the fifth crystal phase.


Instant Specification


Fifth crystal

A2
C3
Bohnsack Examples
X=Cl
 

P-3m1/LEC
Pnma/LYC
P3m1
Pnma
angstroms
a
11.202
12.93
11.202
12.93
not 
 
b
11.202
11.202
11.202
11.212
disclosed
 
c
6.032
6.04
6.032
6.04
 
 
alpha
90
90
90
90
not 
 
beta
90
90
90
90
disclosed
 
gamma
120
90
120
90
 
 
peaks
15.8
15.8
 
 
15.3
16.3
 
31.4
31.2
 
 
29.8
32
 
40.9
40.7
 
 
38.5
41.7
 
48.7
48.6
 
 
46.3
50.4
 
53.6
53.7
 
 
50.8
55.4
I-LEC(303)/110
26%
n/a




FWHM peak
31.4
31.2




FWHM/2theta
1.80%
1.75%






As illustrated by the table, the P-3m1 example of Bohnsack has identical lattice constants (a, b, and c, and alpha, beta, gamma) with example A2 of the instant invention. While Bohnsack does not provide structural analysis using the specific X-ray diffractometry by a θ-2θ method using Cu-Kα rays having wavelengths of 1.5405 angstrom and 1.5444 angstrom as the X-ray, the example of Bohnsack inherently has a value when analyzed using this specific method. Because the P-3m1 example of Bohnsack has identical lattice constants with example A2 and is made from the same ratio of 3:1 of LiCl and MCl3 (experimental, vs. published paragraph [0240]) [thus substantially the same method as the instant], the P-3m1 example appears identical in structure to the example A2 of the instant invention. Thus the P-3m1 example of Bohnsack tends to show inherency of the same claimed peaks within the diffraction angle ranges of the fifth crystal structure, the same ILEC(101)ILEC(303) (26%, or 0.26), the same peak 
Further, the Pnma example of Bohnsack has the same lattice constants (a, c, and alpha, beta, gamma) and the remaining lattice constant (b) is substantially close to example C3 (11.212 instead of 11.202). While Bohnsack does not provide structural analysis using the specific X-ray diffractometry by a θ-2θ method using Cu-Kα rays having wavelengths of 1.5405 angstrom and 1.5444 angstrom as the X-ray, the example of Bohnsack inherently has a value when analyzed using this specific method. Because the Pnma example of Bohnsack has numerous matching lattice constants and one lattice constant substantially the as those of example C3 and is made from the same ratio of 3:1 of LiCl and MCl3 (experimental, vs. published paragraph [0240]) [thus substantially the same method as the instant], the Pnma appears to have substantially the same structure to the example C3 of the instant invention. Thus the Pnma example of Bohnsack tends to show inherency of the same claimed peaks within the diffraction angle ranges of the fifth crystal structure, the same peak within 29.8-32 degrees (31.2), and the same FWHM/2θc (1.75%, or 0.0175) of Example C3 which meets the claim limitations.
In conclusion, Bohnsack teaches P-3m1 and Pnma with the same or substantially the same lattice constants and made by substantially the same method as examples A2 and C3 of the instant invention, both of which have the claimed fifth crystal structure with peaks in the claimed ranges and satisfy the relationship of the claimed relationship of FWHM5/2θc5 ≥ 0.015. Because the lattice constants are the same or substantially the same, and made by substantially the same method, Bohnsack tends to show inherency of the claimed fifth crystal structure with 5 peak range, and the claimed relationship of FWHM5/2θc5 ≥ 0.015 for its P-3m1 and Pnma examples for Li3YCl6.
However, if it is taken that Bohnsack does not have the material with the recited properties, the differences in the properties would be obvious to one having ordinary skill in the art absent unexpected results.
Regarding claims 2-3, Bohnsack teaches Li3YCl6 (abstract), which satisfies 0.75≤z≤1.5 and 1≤z≤1.25 because z=1.
Regarding claim 9, Bohnsack teaches a Li3YCl6 with a P-3m1 structure (Table 1), which meets the limitations of the solid electrolyte includes at least one second crystal phase; and in the second crystal phase, the arrangement of halogen X is the same as that of C1 in Li3ErCl6 having a crystal structure belong to space group P-3m1.
With regards to the limitations in claims 10-13 (i.e. claim 10, wherein ILEC(303) denoting an X-ray diffraction intensity of a plane of the second crystal phase corresponding to a (303) plane of the Li3ErCl6 crystal structure, and ILEC(101) denoting an X-ray diffraction intensity of a plane of the second crystal phase corresponding to a (110) plane of the Li3ErCl6 crystal structure satisfy: ILEC(110)/ILEC(303) < 0.3; claim 11, wherein FWHM2 denoting a full width at half maximum of an X-ray diffraction peak of a plane of the second crystal phase corresponding to a (303) plane of the Li3ErCl6 crystal structure, and 2θc2 denoting a diffraction angle at the center of the X-ray diffraction peak satisfy: FWHM2/2θc2≥0.015; claim 12, wherein the solid electrolyte material includes a heterogeneous crystal phase having a crystal structure different from that of the second crystal phase; and the heterogeneous crystal phase lies between the second crystal phases; and claim 13, wherein the solid electrolyte material includes an amorphous phase; and the amorphous phase lies between the second crystal), while Bohnsack teaches that X is Cl (abstract) and the P-3m1 crystal structure (Table 1), Bohnsack does not explicitly disclose the claimed properties in claims 10-13.
However, as set forth above in the rejection of claim 1 and rationale, Bohnsack discloses Li3YCl6 with the P3m1 crystal structures with lattice constants of a=1120.2 pm, [b=1120.pm because P3m1 structures b=a,] c=603.2 pm (Table 1), thus having the claimed crystal structure and space group, the Li3YCl6 material with space group P3m1 would have substantially the same properties as claimed, including the properties in claims 10-13. For instance, the Li3YCl6 with the P3m1 crystal structures with lattice constants of a=1120.2 pm, c=603.2 pm are the same as the disclosed (where a=10.97 to 11.5 angstroms, b=a, c=5.9 to 6.2 angstroms [0058]), shares identical lattice constants of example A2, is made from a ratio of 3:1 of LiCl and MCl3 (experimental, vs. published paragraph [0240]). Thus, because the material of Bohnsack is made substantially the same way and has similar properties (lattice constants), the material of Bohnsack is substantially the same as claimed and thus tends to show inherency of the properties recited in claims 10-13.
However, if it is taken that Bohnsack does not have the material with the recited properties, the differences in the properties would be obvious to one having ordinary skill in the art absent unexpected results.
Regarding claim 14, Bohnsack teaches a Li3YCl6 with a Pnma structure (Table 1), which meets the limitations of the solid electrolyte includes at least one third crystal phase; and in the third crystal phase, the arrangement of halogen X is the same as that of C1 in Li3YbCl6 having a crystal structure belong to space group Pnma.
claims 15-17 (i.e. claim 15, wherein FWHM3 denoting a full width at half maximum of an X-ray diffraction peak of a plane of the third crystal phase corresponding to a (231) plane of the Li3YbCl6 crystal structure, and 2θc3 denoting a diffraction angle at the center of the X-ray diffraction peak satisfy: FWHM3/2θc3≥0.015; claim 16, wherein the solid electrolyte material includes a heterogeneous crystal phase having a crystal structure different from that of the third crystal phase; and the heterogeneous crystal phase lies between the third crystal phases; and claim 17, wherein the solid electrolyte material includes an amorphous phase; and the amorphous phase lies between the third crystal phases), while Bohnsack teaches that X is Cl (abstract) and the Pnma crystal structure (Table 1), Bohnsack does not explicitly disclose the claimed properties in claims 15-17.
However, as set forth above in the rejection of claim 1 and rationale, Bohnsack discloses Li3YCl6 with the Pnma crystal structures with lattice constants of a=1293.0 pm, b=1121.2 pm, and c=604.0 pm (Table 1), thus having the claimed crystal structure and space group, the Li3YCl6 material with space group Pnma would have substantially the same properties as claimed, including the properties in claims 15-17. For instance, the Li3YCl6 with the Pnma crystal structures with lattice constants of a=1293.0 pm, b=1121.2 pm, and c=604.0 pm are the same as the disclosed (where a=12.8 to 13.5 angstroms, b=11.1 to 12.0 angstroms, and c=5.90 to 6.10 angstroms [0131]), shares numerous lattice constants with example C3, is made from a ratio of 3:1 of LiCl and MCl3 (experimental, vs. published paragraph [0240]). Thus, because the material of Bohnsack is made substantially the same way and has similar properties (lattice constants), the material of Bohnsack is substantially the same as claimed and thus tends to show inherency of the properties recited in claims 15-17.

With regards to the limitations in claims 25-27 (i.e. claim 25, wherein in the X-ray diffractometry using Cu-Kα rays, I3 denoting an intensity of the diffraction peak appearing within the range of 29.8° to 32° and I4 denoting an intensity of the diffraction peak appearing within the range of 15.3° to 16.3° satisfy: I4/I3 <0.3; claim 26, wherein the solid electrolyte material includes a heterogeneous crystal phase having a crystal structure different from that of the fifth crystal phase; and the heterogeneous crystal phase lies between the fifth crystal phases, claim 27, wherein the solid electrolyte material includes an amorphous phase; and the amorphous phase lies between the fifth crystal phases), while Bohnsack teaches that X is Cl (abstract) and P3m1 and Pnma crystal structures (Table 1), Bohnsack does not explicitly disclose the claimed properties in claims 25-27.
However, as set forth above in the rejection of claim 1 and rationale, Bohnsack discloses Li3YCl6 with the P3m1 crystal structures with lattice constants of a=1120.2 pm, [b=1120.pm because P3m1 structures b=a,] c=603.2 pm (Table 1), thus having the claimed crystal structure and space group, the Li3YCl6 material with space group P3m1 would have substantially the same properties as claimed, including the properties in claims 25-27. For instance, the Li3YCl6 with the P3m1 crystal structures with lattice constants of a=1120.2 pm, c=603.2 pm are the same as the disclosed (where a=10.97 to 11.5 angstroms, b=a, c=5.9 to 6.2 angstroms [0058]), shares identical lattice constants of example A2, is made from a ratio of 3:1 of LiCl and MCl3 (experimental, vs. published paragraph [0240]). Thus, because the material of Bohnsack is 
In addition, as set forth above in the rejection of claim 1 and rationale, because Bohnsack discloses Li3YCl6 with the Pnma crystal structures with lattice constants of a=1293.0 pm, b=1121.2 pm, and c=604.0 pm (Table 1), thus having the claimed crystal structure and space group, the Li3YCl6 material with space group Pnma would have substantially the same properties as claimed, including the properties in claims 25-27. For instance, the Li3YCl6 with the Pnma crystal structures with lattice constants of a=1293.0 pm, b=1121.2 pm, and c=604.0 pm are the same as the disclosed (where a=12.8 to 13.5 angstroms, b=11.1 to 12.0 angstroms, and c=5.90 to 6.10 angstroms [0131]), shares identical lattice constants of example C3, is made from a ratio of 3:1 of LiCl and MCl3 (experimental, vs. published paragraph [0240]). Thus, because the material of Bohnsack is made substantially the same way and has similar properties (lattice constants), the material of Bohnsack is substantially the same as claimed and would as a result have the properties recited in claims 25-27.
However, if it is taken that Bohnsack does not have the material with the recited properties, the differences in the properties would be obvious to one having ordinary skill in the art absent unexpected results.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al.; “Ternare Halogenide vom Typ A3MX6 VI. Ternare Chloride der Selten-Erd-Elemente mit Lithium, Li3MCl6 (M=Tb-Lu, Y, Sc): Synthese, Kristallstrukturen und Ionenbewegung.” Zeitschrift , as applied to claim 1 above, and further in view of Takada et al. (US 6,428,935).
Regarding claim 28, while Bohnsack teaches two types of Li3YCl6 with lithium ion conductivity and mobility [P-3m1 or Pnma] (p. 1067-1068), Bohnsack does not explicitly disclose a battery comprising the material used as a solid electrolyte, a positive electrode, a negative electrode, and the electrolyte layer disposed between the positive electrode and the negative electrode, wherein at least one of the negative electrode and the electrolyte layer contains the solid electrolyte material.
Takada discloses a lithium secondary battery comprising a positive electrode, a negative electrode, and a solid electrolyte (abstract). At least one of the positive and negative electrode comprises a lithium-containing halide (abstract). The solid electrolyte is a lithium ion conductive inorganic solid electrolyte (C4/L40-32). The solid electrolyte 2 is disposed between the positive electrode 1 and the negative electrode 3 (see Fig 3).
Because Bohnsack teaches the Li3YCl6with lithium ion conductivity and mobility, thus suggesting using the material with lithium ions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Li3YCl6 material as a solid electrolyte in a secondary battery (including a positive electrode and separator) such as Takada which has halides in the electrodes because the Li3YBr6 material has excellent lithium-ion conductivity  and has halides contained therein, thus suggesting compatibility with other halides.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
Applicant argues Bohnsack “Ternare Halogenide VI” has no teaching with regards to the properties of the underlying chemical structures, in particular the FWHM1/2θcx of amended claim 1 (from claim 24). Applicant argues the previous office action has not established nor even asserted that this value would necessarily always be exhibited by a material having the compositional formula of the claim. In addition, Applicant argues the previous office action has a duty to show why a person of ordinary skill in the art would have made such specific modification, and would have expected success in doing so.
This is not considered persuasive. While Bohnsack does not explicitly disclose the FWHM1/2θcx or the peaks within claimed ranges of diffraction angle 2θ, Bohnsack tends to show inherency for the claimed properties from both its P3m1 example and Pnma example. Consider the following: 
Bohnsack teaches examples of Li3YCl6 with either P3m1 or Pnma crystal structure (Table 1). Bohnsack discloses Li3YCl6 with the P3m1 crystal structures with lattice constants of a=1120.2 pm, [b=1120.2 pm because in P3m1 structures b=a,] c=603.2 pm, and discloses Li3YCl6 with the Pnma crystal structures with lattice constants of a=1293.0 pm, b=1121.2 pm, and c=604.0 pm (Table 1). While Bohnsack does not explicitly disclose the lattice angles for P3m1 and Pnma structures, P3m1 is a trigonal structure (alpha=90, beta=90, gamma=120) and Pnma is an orthorhombic structure (alpha=90, beta=90, gamma=120). 
3YCl6 with the P3m1 crystal structure with lattice constants of a=1120.2 pm [11.202 angstroms], c=603.2 pm [6.032 angstroms] are within the ranges disclosed in the specification (where a=10.97 to 11.5 angstroms, b=a, c=5.9 to 6.2 angstroms [0058]), and is made from a ratio of 3:1 of LiCl and MCl3 (experimental, vs. published paragraph [0240]). 
Further, the Li3YCl6 with the Pnma crystal structure with lattice constants of a=1293.0 pm [12.930 angstroms], b=1121.2 pm [11.212 angstroms], and c=604.0 pm [6.04 angstroms] are within the ranges disclosed in the specification (where a=12.8 to 13.5 angstroms, b=11.1 to 12.0 angstroms, and c=5.90 to 6.10 angstroms [0131]), and is made from a ratio of 3:1 of LiCl and MCl3 (experimental, vs. published paragraph [0240]).
That is, Applicant does not contest this finding that Bohnsack teaches P3m1 and Pnma crystal structures with specific lattice constants for Li3YCl6 that fall in with the corresponding lattice constant ranges disclosed in the instant application. Therefore, Applicant appears to recognize the similarities between the materials of the Bohnsack and the disclosed and claimed invention.
Below is a comparison between the two types of Li3YCl6 (P3m1 and Pnma) of Bohnsack and the fifth, second, and third crystal structure disclosed in the instant specification.

Instant Specification



Fifth crystal
Second Crystal
Third Crystal
Bohnsack Examples
Lattice
X=Cl
 
LEC
P-3m1
LYC
Pnma
P3m1
Pnma
constants
angstroms
angstroms
angstroms
 
 
a
not
 
10.97
11.5
12.8
13.5
11.202
12.93
b
disclosed
 
a
 
11.1
12
11.202
11.212
c
 
 
5.9
6.2
5.9
6.1
6.032
6.04
alpha
not
 
90
 
90
 
90
90
beta
disclosed
 
90
 
90
 
90
90
gamma
 
 
120
 
90
 
120
90

15.3
16.3
 
 
 
 
 
 
 
29.8
32
29.8
32
29.8
32
 
 
 
38.5
41.7
38.5
41.7
38.5
41.7
 
 
 
46.3
50.4
46.3
50.4
46.3
50.4
 
 
 
50.8
55.4
50.8
55.4
50.8
55.4
 
 
* Italics in Bohnsack indicate not explicitly disclosed, but because of structure must be true

As illustrated by the Table, the P3m1 example of Bohnsack is entirely within the disclosed lattice constant range of the second crystal structure while the Pnma example of Bohnsack is entirely within the disclosed latticed constant range of the third crystal structure. As further illustrated, the second crystal structure and the third crystal structure share the same strong peak range (29.8-32, 38.5-41.7, 46.3-50.4, 50.8-55.4 degrees), which is also shared with the fifth crystal range. Because the examples of Bohnsack are entirely within the disclosed lattice constant ranges for the specific P-3m1 and Pnma crystal structures, Bohnsack tends to show inherency of both materials sharing the same claimed peaks within ranges of diffraction angle 2θ values of the fifth crystal phase.
To further that Bohnsack tends to show inherency, the examples of Bohnsack are compared to Examples A2 and C3 of the instant specification in the table below.

Instant Specification


Fifth crystal

A2
C3
Bohnsack Examples
X=Cl
 

P-3m1/LEC
Pnma/LYC
P3m1
Pnma
angstroms
a
11.202
12.93
11.202
12.93
not 
 
b
11.202
11.202
11.202
11.212
disclosed
 
c
6.032
6.04
6.032
6.04
 
 
alpha
90
90
90
90
not 
 
beta
90
90
90
90
disclosed
 
gamma
120
90
120
90
 
 
peaks
15.8
15.8
 
 
15.3
16.3
 
31.4
31.2
 
 
29.8
32
 
40.9
40.7
 
 
38.5
41.7
 
48.7
48.6
 
 
46.3
50.4
 
53.6
53.7
 
 
50.8
55.4
I-LEC(303)/110
26%
n/a




FWHM peak
31.4
31.2




FWHM/2theta
1.80%
1.75%





identical lattice constants (a, b, and c, and alpha, beta, gamma) with example A2 of the instant invention. While Bohnsack does not provide structural analysis using the specific X-ray diffractometry by a θ-2θ method using Cu-Kα rays having wavelengths of 1.5405 angstrom and 1.5444 angstrom as the X-ray, the example of Bohnsack inherently has a value when analyzed using this specific method. Because the P-3m1 example of Bohnsack has identical lattice constants with example A2 and is made from the same ratio of 3:1 of LiCl and MCl3 (experimental, vs. published paragraph [0240]) [thus substantially the same method as the instant], the P-3m1 example appears identical in structure to the example A2 of the instant invention. Thus the P-3m1 example of Bohnsack tends to show inherency of the same claimed peaks within the diffraction angle ranges of the fifth crystal structure, the same ILEC(101)ILEC(303) (26%, or 0.26), the same peak within 29.8-32 degrees (31.4), and the same FWHM/2θc (1.80%, or 0.018) of Example A2 which meets the claim limitations.
Further, the Pnma example of Bohnsack has the same lattice constants (a, c, and alpha, beta, gamma) and the remaining lattice constant (b) is substantially close to example C3 (11.212 instead of 11.202). While Bohnsack does not provide structural analysis using the specific X-ray diffractometry by a θ-2θ method using Cu-Kα rays having wavelengths of 1.5405 angstrom and 1.5444 angstrom as the X-ray, the example of Bohnsack inherently has a value when analyzed using this specific method. Because the Pnma example of Bohnsack has numerous matching lattice constants and one lattice constant substantially the as those of example C3 and is made from the same ratio of 3:1 of LiCl and MCl3 (experimental, vs. published paragraph [0240]) [thus substantially the same method as the instant], the Pnma 
Applicant has not argued or provided evidence that the examples of Bohnsack with the same or substantially similar lattice constants as the examples A2 or C3 of the instant invention would have different diffraction angles, different peaks outside the claimed range, or different FWHM/2θc values. Because Applicant has not argued or provided evidence that the examples of Bohnsack are not the same or substantially the same as those disclosed by the instant, the arguments are not persuasive. 
In addition, Applicant has not demonstrated criticality of the claimed range [of peaks within diffraction angles, or FWHM/2θc values].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725